.,.,     . ,._   ....
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of 1



                                                 UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                 v.                                      (For Offenses Committed On or After November 1, 1987)


                                Juan Pablo Arias-Mascorro                                CaseNumber: 3:19-mj-21783

                                                                                        Sandra Hour            ·
                                                                                        Defendant's Attorney


       REGISTRATION NO. 62577298
       THE DEF~NDANT:
                                                                                                                            MAY I 5 2019
        [:gj pleadjd guilty to count(s) 1 of Complaint                                                             CL!.'R!'. lici.   Q!<q;::icr   COURT
                        /                             ~~-~---"~~~~~~~~~~~~~~s~o~u=T=HE~.,,,~,N~'D~'IS~'T~R~IC~"i~'O~F~C~A~L~IF~O~R~Nl,,-A 1
        B-Wils found guilty to count(s)                                              "v                      nroo• •T"
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                        Nature of Offense                                                              Connt Number(s)
       8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




        D Count(s)              ~~~~~~~~~~~~~~~~~-
                                                                                          dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                            D TIME SERVED                           t6 __q_O____ days
        1:8:1Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
        [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                             charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Wednesday, May 15, 2019
                                                                                      Date of Imposition of Sentence


       Received
                                 ~~?
                               /:;.//
                            J:?USM      /    .                                        HiilL!tt::OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                              3: l 9-mj-21783
